DETAILED ACTION
This action is a correction to the previous Notice of Allowability dated January 14, 2021 to correct the typographical error for allowed claims from the recitation of “Claims 33-35 and 37-41” to --Claims 33-35 and 37-44--.

In response to the Amendments filed on December 9, 2020, claim 33 is amended. Currently, claims 33-35 and 37-44 are still pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the previous claim objection, the amendment to claim 33 as noted by applicant on pg. 5 is considered sufficient to overcoming the previous informalities. Therefore, the previous claim objections are hereby withdrawn.

Applicant's arguments filed December 9, 2020 in regards to amended claim 33 have been fully considered and are persuasive. 



Allowable Subject Matter
Claims 33-35 and 37-44, as presented in the Amendments filed on December 9, 2020, are allowed.
the closest prior art does not singly or in combination disclose the specifics of an access device for surgical procedures with an elongated tubular body portion, a first connective fitting, a first conduit, a conduit tube, a multiport end cap, a second connective fitting, a second conduit, and a gas conditioning unit having a housing with a filtered path as required by the amended claims.
The closest prior art of record is Murray (US Pub. No. 2010/0081881 A1), Widenhouse (US Pub. No. 2010/0081995 A1), Stearns (US Pub. No. 2010/0185139 A1), Jonkman (US Pat. No. 5,151,087), Booth (US Pub. No. 2002/0128603 A1), Stearns’101 (US Pub. No. 2012/150101 A1), Matula’523 (US Pub. No. 2012/0138523 A1), and Matula’208 (US Pub. No. 2010/0170208 A1). 
Regarding claim 33, the closest prior art does not disclose the specifics of the second connective fitting connecting to a second conduit and communicating with a gas conditioning unit as required by the claims. In particular, while Stearns’101 (see Figs. 4A-5T) discloses a gas conditioning unit with a housing and filtered passage defining a smoke evacuation flow path ([0032]) and an entrainment flow path ([0055]), Stearns’101 is silent to the filtered passage being vented and open to the atmosphere. Similarly, Matula’523 and Matula’208 also discloses a gas conditioning unit with a housing and filtered passage defining a smoke evacuation flow path and an entrainment flow path but is silent to the filtered passage is vented and open to the atmosphere. See also pgs. 5-7 of the Remarks for additional details regarding Murray and Stearns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.